Citation Nr: 1033065	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  07-30 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 
1969.

This matter comes to the Board of Veterans' Appeals (Board) from 
an April 2007 rating decision by a Department of Veterans Affairs 
(VA) Regional Office (RO).  A notice of disagreement was received 
in July 2007, a statement of the case was issued in August 2007, 
and a substantive appeal was received in September 2007.

In April 2010, the Veteran testified at a travel Board hearing 
before the undersigned Acting Veterans Law Judge.  A transcript 
of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A preliminary review of the record discloses a need for further 
development prior to final appellate review.  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand is required in order to fulfill its statutory 
duty to assist the Veteran to develop the facts pertinent to the 
claim.  Littke v. Derwinski, 1 Vet. App. 90, 92-93 (1990).

In this case, during the April 2010 Board hearing, the Veteran 
testified that his PTSD had increased in severity since his last 
VA examination in January 2009.  Specifically, he testified that 
his nightmares and sleeping problems were worse.  VA's General 
Counsel has indicated that a new examination is appropriate when 
there is an indication of an increase in severity since the last 
examination.  VAOPGCPREC 11-95 (1995).  

VA has a duty to assist claimants in the development of facts 
pertinent to their claims, and VA must accomplish additional 
development of the evidence if the record currently before it is 
inadequate.  See 38 U.S.C.A. § 5103A(d)(2); see also Bowling v. 
Principi, 15 Vet. App. 1, 12 (2001) (holding that the Board has a 
duty to remand a case if further evidence or clarification of the 
evidence is essential for a proper appellate decision).  
Therefore, under the circumstances, the Board finds that 
obtaining an additional medical examination would be beneficial 
in order to adjudicate the Veteran's claim.  

The record also shows numerous VA notice letters that address the 
criteria for assigning a disability rating and effective date for 
benefits and even include the specific criteria for rating a PTSD 
claim.  However, none of the letters notify the Veteran that he 
should submit evidence that his PTSD is worse or of the 
respective responsibilities of VA and the Veteran in 
substantiating the record.  The appropriate notice letter must be 
provided.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a proper notice letter 
addressing his increased rating claim for 
PTSD.

2.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
current severity of his PTSD.  It is 
imperative that the claims folder be reviewed 
in conjunction with the examination.  After 
reviewing the claims file and examining the 
Veteran, the examiner should ascertain the 
current severity of the Veteran's PTSD.  
Appropriate examination findings should be 
reported to allow for evaluation of the 
Veteran's PTSD under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).  A Global 
Assessment of Functioning (GAF) score should 
be reported.

3.  In the interest of avoiding further 
remand, the AMC/RO should review the 
examination report obtained and ensure that 
the requested findings have been reported.

4.  After completion of the above and any 
further development deemed necessary, the 
AMC/RO should review the expanded record and 
determine whether a higher rating for PTSD is 
warranted.  The Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


